DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Coffy (US PUB. 2012/0104454).
Regarding claim 1, Coffy teaches a method, comprising: 
forming a first optoelectronic chip 30 with a first optical transduction region (34 and/or top surface of chip 30, see Fig. 14); and
burying the first optoelectronic chip 30 in a substrate 32 (Fig. 14).  
Regarding claim 2, Coffy teaches the method of claim 1, further comprising overmolding a cover 2 on the substrate 32 (Fig. 14). 
Regarding claim 3, Coffy teaches the method of claim 2, wherein the overmolding includes film-assisted overmolding the cover 2 on the substrate (note layers 42 and/or 43 film-assisting the overmolding of cover 2 to the substrate 32 in Fig. 14).
Regarding claim 6, Coffy teaches the method of claim 1, further comprising forming the substrate, wherein forming the substrate includes: forming a first substrate layer 32 that includes an opening; and forming a second substrate layer 45 at least partially covering the first optoelectronic chip 30 after positioning the first optoelectronic chip in the opening in the first substrate layer 32 (see Fig. 14).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-13 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 7, the prior art of record fails to teach or suggest in combination with other claim features, a  method, comprising: forming a first opening extending into the substrate from the first surface, the first opening extending over the first optical transduction region and the second optical transduction region, and forming a second opening extending into the substrate from the first surface, the second opening extending over the third optical transduction region.
Claims 8-13 are allowed as being directly or indirectly dependent of the allowed independent base claim 14.

With respect to claim 14, the prior art of record fails to teach or suggest in combination with other claim features, a method, comprising: forming a first internal cavity and a second internal cavity in a first substrate layer; 15positioning a first optoelectronic chip in the first internal cavity; positioning a second optoelectronic chip in the second internal cavity; forming a second substrate layer on the first substrate layer and at least partially covering the first optoelectronic chip and the second optoelectronic chip; forming a first opening extending into the second substrate layer from an upper surface of the second substrate layer, the first opening extending over a first optical transduction region of the first optoelectronic chip and a second optical transduction region of the second optoelectronic chip; and forming a second opening extending into the second substrate layer from the upper surface, the second opening extending over a third optical transduction region of the second optoelectronic chip.
Claims 15-20 are allowed as being directly or indirectly dependent of the allowed independent base claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894